IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


STATE OF WASHINGTON,                     ]
                                                No. 70534-2-1
                    Respondent,
                                                DIVISION ONE                                            o
           w                                                                           r-.J     C/>0
           V   .                                                                       fT5
                                                                                                HC
                                                UNPUBLISHED OPINION                    r   f\
                                                                                                1. -('^'.
                                                                                                m
WENDELL DOWNS, JR.,
                                                                                           i

                    Appellant.                  FILED: September 2, 2014
                                                                                                 co rn',
                                                                                           Xs
                                                                                           —~       " r r"~

                                                                                           KO       C"~> ""•' *
                                                                                                    __;0
       Per Curiam. Wendell Downs, Jr., appeals from the order of restitution entered^               o       —




after he pleaded guilty to filing a fraudulent insurance claim. Down's court-appointed

attorney has filed a motion to withdraw on the ground that there is no basis for a

good faith argument on review. Pursuant to State v. Theobald, 78 Wn.2d 184, 470

P.2d 188 (1970), and Anders v. California. 386 U.S. 738, 18 L. Ed. 2d 493, 87 S. Ct.

1396 (1967), the motion to withdraw must:

      [1] be accompanied by a brief referring to anything in the record that
      might arguably support the appeal. [2] A copy of counsel's brief should
      be furnished the indigent and [3] time allowed him to raise any points
      that he chooses; [4] the court-not counsel-then proceeds, after a full
      examination of all the proceedings, to decide whether the case is wholly
       frivolous.

State v. Theobald, 78 Wn.2d at 185 (quoting Anders v. California, 386 U.S. at 744).

       This procedure has been followed insofar as possible. Down's counsel on

appeal filed a brief with the motion to withdraw. However, as explained in counsel's

declaration filed in this court, counsel has been unable to locate Downs after being

appointed to represent him. Therefore, Downs has not been served with a copy of
No. 70534-2-1 / 2



the brief or informed of the right to file a statement of additional grounds for review.

Accordingly, he did not file a statement of additional grounds.

       Nevertheless, the facts are accurately set forth in counsel's brief in support of

the motion to withdraw. The court has reviewed the briefs filed in this court and has

independently reviewed the entire record. The court specifically considered the

following potential issues raised by counsel:

              1. Whether substantial evidence supports the order of restitution?

              2. Whether Downs was responsible for the full amount of restitution?

       The potential issues are wholly frivolous. Counsel's motion to withdraw is

granted and the appeal is dismissed.


                                 For the court:




                                                     It/Aci^y^J